Citation Nr: 18100382
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-34 620A
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to a rating in excess of 30 percent for adjustment disorder with depressed mood (claimed as PTSD) is remanded for additional development.
The Veteran served on active duty from April 1987 to August 1987 and from October 1988 to May 2010.  His service included deployment to Saudi Arabia from October 1990 to September 1991 and Iraq from May 2003 to November 2003 and from July 2005 to July 2006.
This matter is before the Board of Veterans Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).
The Veteran originally requested a hearing before the Board.  A hearing was scheduled in August 2017, but the Boards electronic docketing system, VACOLS, indicates the Veteran cancelled the hearing and apparently did not express a desire to have the hearing rescheduled.  The request for the hearing is therefore deemed withdrawn.  38 C.F.R. § 20.704(d).
The October 2014 VA examination regarding the Veterans adjustment disorder indicates the Veteran sought treatment at a VA Medical center (VAMC) from 2012 to at least March 2014.  The Veterans file contains VAMC treatment records to April 2011.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VAs constructive possession.  See 38 U.S.C. § 5103A (b); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  The Board has determined that the missing records, which were reviewed by the VA examiner, should be associated with the file.  Ongoing VA medical records should also be obtained.
 
The matter is REMANDED for the following action:
1. Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from April 2011 to the present.   All attempts to obtain these records should be documented in the file.  
2. Ask the Veteran to identify all outstanding treatment records relevant to his claim for a higher rating for adjustment disorder.  All properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.




(continued on next page) 
3. After the development requested is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.
 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

